In a negligence action to recover damages for personal injury, plaintiff appeals: (a) from so much of a judgment of the Supreme Court, Queens County, entered April 7, 1961 after trial, upon a jury’s verdict, as is in favor of defendant Dierks, dismissing the complaint as to him; (b) from an order of said court, dated March 1, 1961, which denied plaintiff’s motions, made at the trial, to set aside the jury’s verdict as to said defendant and for a directed verdict in her favor against him; and (e) from an order of said court, dated May 25, 1962, which sustained said defendant’s proposed amendments to plaintiff’s proposed record on appeal and which settled said record accordingly. Judgment, insofar as appealed from, affirmed, with costs. Orders affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.